Name: Commission Regulation (EEC) No 2102/93 of 29 July 1993 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/50 Official Journal of the European Communities 30 . 7. 93 COMMISSION REGULATION (EEC) No 2102/93 of 29 July 1993 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, as a consequence of the exchange rates recorded during the reference period 27 to 29 July 1993, it is necessary to fix a new agricultural conversion rate for the Spanish peseta and the Portuguese escudo ; Whereas Article 15 (3) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EEC) No 2010/93 (2) ; HAS ADOPTED THIS REGULATION : Whereas Article 4 (3) of Regulation (EEC) No 3813/92 stipulates that if, over a reference period, the absolute value of the difference in the gaps between the currencies of any two Member States exceeds four points, any mone ­ tary gaps for the Member States concerned that exceed two points shall immediately be reduced to two points ; whereas, in Article 1 (f) of Regulation (EEC) No 3813/92, the- term 'monetary gap' is defined as the percentage of the agricultural conversion rate representing the difference between that rate and the representative market rate ; Article 1 The agricultural conversion rates are fixed in Annex I hereto. Article 2 In the case referred to in Article 15 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance . Whereas the representative market rates are determined on the basis of reference periods established in accord ­ ance with Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (3) ; Whereas, however, Article 2 of Regulation (EEC) No 1068/93 provides that, in cases where the absolute value of the difference between the monetary gaps in two Member States, calculated from the average on the ecu rates for three consecutive working days, exceeds six points :  the representative market rates for the currencies in question shall be adjusted on the basis of the three working days in question , and  the basic reference period concerned begins the day following these three working days ; Article 3 Regulation (EEC) No 2010/93 is hereby repealed. Article 4 This Regulation shall enter into force on 30 July 1993. ( ¢) UJ INO L 38 /, 31 . 12. 1WL, p. 1 . (2) OJ No L 182, 24. 7 . 1993, p. 48 . O OJ No L 108 , 1 . 5 . 1993, p. 106. 30. 7 . 93 Official Journal of the European Communities No L 190/51 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX I Agricultural conversion rates ECU 1 = 48,5563 Belgian and Luxembourg francs 8,97989 Danish kroner 2,35418 German marks 319,060 Greek drachmas 186,835 Spanish pesetas 7,89563 French francs 0,976426 Irish punt 2 166,58 Italian lire 2,65256 Dutch guilders 233,112 Portuguese escudos 0,930787 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1  = 46,6888 Belgian and ECU 1 = 50,5795 Belgian and Luxembourg francs Luxembourg francs 8,63451 Danish kroner 9,35405 Danish kroner 2,26363 German marks 2,45227 German marks 306,788 Greek drachmas 332,354 Greek drachmas 179,649 Spanish pesetas 194,620 Spanish pesetas 7,59195 French francs 8,22461 French francs 0,938871 Irish punt 1,01711 Irish punt 2 083,25 Italian lire 2 256,85 Italian lire 2,55054 Dutch guilders 2,76308 Dutch guilders 224,146 Portuguese escudos 242,825 Portuguese escudos 0,894988 Pound sterling 0,969570 Pound sterling